UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended June 28, 2008 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA 94583 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(925) 328-4650 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] There were a total of 4,824,021 shares of the Registrant’s Common Stock outstanding as of August 6, 2008. INDEX PART I-FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of June 28, 2008 and March 29, 2008 3 Condensed Consolidated Statements of Operations (Unaudited), Three Months Ended June 28, 2008 and June 30, 2007 4 Condensed Consolidated Statements of Cash Flows (Unaudited), Three Months Ended June 28, 2008 and June 30, 2007 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T. Controls and Procedures 13 PART II-OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other information 14 SIGNATURES 15 Item 6. Exhibits 31.1Certification of CEO pursuant to Section 302 of Sarbanes-Oxley Act. 16 31.2Certification of CFO pursuant to Section 302 of Sarbanes-Oxley Act. 17 32.1Certification of CEO pursuant to Section 906 of Sarbanes-Oxley Act. 18 32.2Certification of CFO pursuant to Section 906 of Sarbanes-Oxley Act. 19 Part I – Financial Information Item 1-Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands except share data) June 28, 2008 March 29, 2008 Assets Current assets Cash and cash equivalents $ 1,718 $ 1,845 Trade accounts receivable, net of allowance of $115 and $93, respectively 2,345 2,693 Inventories, net 5,066 5,008 Prepaid expenses and other current assets 489 383 Total current assets 9,618 9,929 Property and equipment, net 369 400 Other assets 16 32 Total assets $ 10,003 $ 10,361 Liabilities and shareholders’ equity Current liabilities Accounts payable $ 592 $ 649 Accrued commissions 119 181 Accrued payroll and benefits 636 526 Accrued warranty 196 190 Customer advances 870 646 Income taxes payable 2 Other current liabilities 524 606 Total current liabilities 2,939 2,798 Deferred rent 130 171 Total liabilities 3,069 2,969 Shareholders’ equity Preferred stock of no par value; Authorized 1,000,000 shares; no shares outstanding at June 28, 2008 and March 29, 2008 Common stock of no par value; Authorized 40,000,000 shares; 4,824,021 shares at June 28, 2008 and March 29, 2008 issued and outstanding 13,462 13,398 Accumulated deficit (6,528 ) (6,006 ) Total shareholders’ equity 6,934 7,392 Total liabilities and shareholders’ equity $ 10,003 $ 10,361 See accompanying notes to unaudited condensed consolidated financial statements. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) THREE MONTHS ENDED (In thousands except per share data) June 28, 2008 June 30, 2007 Net sales $ 3,488 $ 4,628 Cost of sales 2,091 2,684 Gross profit 1,397 1,944 Engineering 556 586 Selling, general and administrative 1,364 1,275 Restructuring 80 Operating expenses 1,920 1,941 Operating (loss) income (523 ) 3 Other income 13 Interest income, net 3 14 (Loss) income from continuing operations before income taxes (520 ) 30 Provision for income taxes 2 2 (Loss) income from continuing operations (522 ) 28 Income on discontinued operations, net of income taxes 64 Net (loss) income $ (522 ) $ 92 Basic and diluted net (loss) income per share: From continuing operations $ (0.11 ) $ 0.01 On discontinued operations 0.00 0.01 Basic and diluted net (loss) income per share $ (0.11 ) $ 0.02 Shares used in per share calculation: Basic 4,824 4,809 Diluted 4,824 4,863 See accompanying notes to unaudited condensed consolidated financial statements. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended (In thousands) June 28, 2008 June 30, 2007 Cash flows from operations: Net (loss) income (1) $ (522 ) $ 92 Adjustments to reconcile net (loss) income to net cash provided by operations: Depreciation and amortization 40 31 Share based compensation 64 48 Deferred rent (41 ) (90 ) Changes in operating assets and liabilities 341 (48 ) Net cash (used in) provided by operations (118 ) 33 Cash flows from investing activities: Purchases of property and equipment (9 ) (22 ) Net cash used in investing activities (9 ) (22 ) Cash flows from financing activities: Net cash provided by financing activities (Decrease) increase in cash and cash equivalents (127 ) 11 Cash and cash equivalents at beginning of period 1,845 1,804 Cash and cash equivalents at end of period $ 1,718 $ 1,815 Supplementary disclosure of cash flow information: (1) No cash was paid for income taxes or interest in the three month periods ended June 28, 2008 and June 30, See accompanying notes to unaudited condensed consolidated financial statements. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1)Basis of Presentation The condensed consolidated financial statements included herein have been prepared by Giga-tronics (the “Company”), pursuant to the rules and regulations of the Securities and Exchange Commission.The consolidated results of operations for the interim periods shown in this report are not necessarily indicative of results to be expected for the fiscal year.In the opinion of management, the information contained herein reflects all adjustments (consisting of normal recurring entries) necessary to make the consolidated results of operations for the interim periods a fair statement of such operations.For further information, refer to the consolidated financial statements and footnotes thereto, included in the Annual Report on Form 10-K, filed with the Securities and Exchange Commission for the year ended March 29, 2008. Certain prior period amounts have been reclassified to conform with the current period’s presentation. (2)Discontinued Operations In the first quarter of 2004, Giga-tronics discontinued the operations at its Dymatix division due to the substantial losses incurred over the previous two years.In the fourth quarter of fiscal 2004, Giga-tronics consummated the sale of its Dymatix division. Expenses are recorded for discontinued operations associated with the partial abandonment of the lease for the Fremont facility.Included in this lease is 7,727 square feet, which the Company effectively abandoned upon sale of Dymatix on March 26, 2004.The Company has increased the estimated time to market these facilities to a sub-tenant.During the three month period ended June 30, 2007, the Company recorded $64,000 as income on discontinued operations due to the receipt of a payment of $18,000 on previously reserved receivables, a payment of $41,000 from the sale of a previously written off asset, and an adjustment of $5,000 to the sub-lease accrual. (3)Revenue Recognition The
